Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 01/26/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
a plurality of upper test soft bit reference levels on an upper side of the hard bit reference level, wherein sensing at the hard bit reference level distinguishes between two data states, wherein sensing at the soft bit reference levels indicates reliability of sensing at the hard bit reference level; determine a metric for each bin in each of a plurality of test groups, wherein each test group comprises bins based on sensing at the hard bit reference level, m of the lower test soft bit reference levels, and m of the upper test soft bit reference levels, wherein a different combination of m of the lower test soft bit reference levels and m of the upper test soft bit reference levels are used for each respective test group, wherein m is a positive integer; and establish m new lower soft bit reference levels and m new upper soft bit reference levels for sensing the set based on the metrics.

Claim 10 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
forming a plurality of test cases based on the sensing, wherein each test case includes 2m + 2 bins based on sensing at the hard bit reference level, m of the lower test soft bit reference levels, and m of the upper test soft bit reference levels, wherein a different combination of m of the lower test soft bit reference levels and m of the upper test soft bit reference levels are used for each test case, wherein m is a positive integer; determining a metric for each bin for each test case; and establishing m new lower soft bit reference levels and m new upper soft bit reference levels for sensing the set based on the metrics for the plurality of test cases


Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein sensing at the soft bit reference voltages indicates reliability of sensing at the hard bit reference voltage; and control means for establishing m new lower soft bit reference voltages and m new upper soft bit reference voltages for sensing the set based on counts of memory cells in the set having a value for a physical parameter in respective bins in each of a plurality of test groups, wherein each test group includes 2m + 2 bins based on sensing at the hard bit reference voltage, m of the lower test soft bit reference voltages, and m of the upper test soft bit reference voltages, wherein a different combination of m of the lower test soft bit reference voltages and m of the upper test soft bit reference voltages are used for each test case, wherein m is a positive integer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824